per curiam:
Nos toca hoy examinar las diferencias sus-tantivas y procesales entre las consecuencias resultantes del desacato civil y el desacato criminal, ante la desobe-diencia a una orden de injunction.
Examinemos los hechos que dan lugar al presente recurso.
*673H-i
Los recurrentes de epígrafe, la Asociación de Auditores, Contadores y Especialistas del Negociado de Contribución sobre Ingresos (Asociación), su Presidente Luis Guillermo Zayas, y demás oficiales y miembros, decretaron un paro huelgario indefinido en el Departamento de Hacienda con-ducente a paralizar el proceso de recaudación de contribu-ciones sobre ingresos, que comenzaría el miércoles 6 de abril de 1994. Exigían, en síntesis, mejores condiciones de empleo.(1)
En esa misma fecha, el Estado Libre Asociado de Puerto Rico y el Departamento de Hacienda presentaron ante el entonces Tribunal Superior, Sala de San Juan, una Peti-ción de Entredicho Provisional e Interdicto Permanente, mediante la cual solicitaron que se le ordenase a la Asocia-ción cesar y desistir del referido paro laboral y de cualquier actividad similar de protesta que pudiese retrasar la fun-ción ministerial que ha de ser llevada a cabo por dichos funcionarios. Sostenía el Estado que la referida huelga: (1) era ilegal conforme a nuestro actual régimen de derecho; (2) que el servicio prestado por los miembros de la Asocia-ción era de carácter vital, y (3) que le acarrearía al erario grandes pérdidas de dinero ya que, además, tendrían que movilizar empleados de otras divisiones del Departamento y de otras agencias gubernamentales a que prestaran ser-vicio y protección. Invocaron la encomienda constitucional del Departamento de recaudar los tributos que le permiten al Estado una operación gubernamental organizada que, según alegaron, sobrepasa en rango e importancia a cual-quier interés individual que pudieran esgrimir los demandados. En síntesis, reclamaron que la descrita *674huelga habría de causar grave e irreparable daño a la parte peticionaria y a los contribuyentes puertorriqueños.
A las 7:00 p.m. de ese mismo día, el Tribunal Superior acogió el planteamiento de los demandantes y emitió, sin notificación previa a los demandados, la orden de entredi-cho provisional solicitada, concluyendo que la referida huelga era ilegal por razón de que el derecho vigente no les reconoce a las asociaciones de empleados públicos, organi-zadas al amparo de la Ley Núm. 134 de 19 de julio de 1960, Leyes de Puerto Rico, pág. 404, el derecho a la huelga. Mediante dicha orden, el Tribunal Superior ordenó a los aquí recurrentes a cesar y desistir inmediatamente de in-currir en las prácticas antes descritas; ordenó al Alguacil del Tribunal o persona particular designada por el Estado, a notificar inmediatamente a los demandados, de día o de noche —con copia de la demanda y de la orden dictada— y a notificar a todos los miembros de la Asociación por con-ducto de sus supervisores. Dispuso, además, la publicación del aviso en un diario de circulación general.(2)
Se apercibió a los demandados que el incumplimiento de la orden podría dar lugar a que se les pudiese encontrar incursos en desacato criminal. El tribunal, además, ordenó la comparecencia de los demandados a la referida Sala para mostrar causa por la cual no debiera convertirse en permanente la anterior orden de entredicho provisional.
El mismo 8 de abril, la parte demandante presentó una Urgente Moción en Solicitud de Desacato en la que alegaba que, habiendo sido notificados los demandados de la ante*675rior orden, éstos continuaban convocando el paro huelgario y se negaban a retornar a- sus funciones. Además, se ale-gaba en dicha moción que el piquete había continuado du-rante todo el día 7 y en la mañana de 8 de abril. Acompa-ñaba la referida moción una declaración jurada de José A. López Hernández, Secretario Auxiliar de Administración del Departamento de Hacienda, en la cual aseguraba que en esa mañana había podido observar alrededor de cien (100) empleados del Departamento de Hacienda en el Edi-ficio Intendente Ramírez en la línea del piquete. Solicitaba que el tribunal declarase a los demandados incursos en desacato. En la tarde de esta última fecha, el tribunal dictó otra orden en la que citaba a los demandados a comparecer al tribunal el 11 de abril a mostrar causa por la cual no debían ser encontrados incursos en desacato criminal, ad-virtiéndoles de su derecho a estar representados por abo-gado, a presentar prueba en su beneficio y a contrainterro-gar a los testigos en corte abierta. Consta en autos que esa orden fue notificada al señor Zayas el 11 de abril de 1994, el mismo día de la vista. No hay constancia de que la orden fuera notificada al señor Hasselmayer ni que esta orden fuese publicada en periódico alguno.
El 11 de abril, en horas de la mañana, se celebró la vista sobre injunction permanente, el cual fue decretado suma-riamente en corte abierta. (3) Los demandados estuvieron acompañados por el Ledo. Demetrio Fernández, quien al momento de comenzar la segunda vista pautada sobre la moción de desacato, informó al tribunal que no estaba pre-*676parado para representar a los recurrentes en dicha vista, ya que él había sido contratado para el caso civil de injunction únicamente. Solicitó un tiempo razonable para consul-tar con su cliente y prepararse para la vista. El tribunal decretó un receso hasta las 2:00 de la tarde. Al reanudarse la sesión, los demandados comparecieron acompañados por el Ledo. René Arrillaga Beléndez, quien informó al tribunal que representaba al señor Zayas en su carácter personal y no a la Asociación, y solicitó el aplazamiento de la vista por un término de veinte (20) días, pues acababa de ser contra-tado en ese momento y no estaba familiarizado con la or-den de mostrar causa. El tribunal denegó dicha solicitud y decretó un breve receso a los fines de que el licenciado Arri-llaga Beléndez se preparara para la vista de desacato. Con-cluido el receso, el licenciado Arrillaga consignó que, a pe-sar de que iba a continuar con la representación de los demandados, no se encontraba preparado para entrar a la vista.
La prueba vertida en la vista por la parte demandante consistió en el testimonio de la Sra. Darimar Pérez, Direc-tora de Comunicaciones, y del Sr. José A. López, Secretario Auxiliar, ambos del Departamento de Hacienda, y de dos (2) cintas videomagnetofónicas de los incidentes del paro, según fueran transmitidas por los noticiarios de los cana-les de televisión 2, 11 y 4. Por la parte demandada se pre-sentó como única prueba el testimonio del periodista Raúl Quiñones. Aquilatada dicha prueba, el tribunal determinó que los Sres. Luis Guillermo Zayas y Eric Hasselmayer habían sido adecuadamente notificados de la orden de en-tredicho provisional y que ambos la habían violado intencionalmente. En consecuencia, dictó sentencia en corte abierta encontrando a los demandados incursos en desacato criminal y dispuso castigarlos “para vindicar la majestad de la ley en su autoridad judicial menospreciada” condenando a cada uno de los demandados peticionarios Zayas y Hasselmayer, a pagar una multa de quinientos *677dólares ($500) cada uno, y a reclusión en cárcel por un término de quince (15) días, disponiendo que la pena de cárcel les sería suspendida bajo la condición de restituir al Departamento de Hacienda dentro del mencionado tér-mino todos los gastos en que incurrió dicha agencia como consecuencia del paro ilegal decretado y de reintegrarse inmediatamente a sus labores todos los miembros de la Asociación. También encontró a dicha Asociación incursa en desacato y la condenó al pago de una multa de quinien-tos dólares ($500). En su sentencia por escrito el tribunal consignó que los demandados se habían sometido a la ju-risdicción del tribunal durante la vista civil de injunction sin impugnar en ningún momento el diligenciamiento de la notificación de la demanda y de la orden de entredicho provisional.
Como le fuera ordenado, el Departamento de Hacienda presentó un Informe de Gastos que detallaba los gastos alegadamente incurridos por dicho Departamento de 6 al 11 de abril de 1994, los cuales según el informe, ascendie-ron a la cantidad de cincuenta y ocho mil trescientos treinta y ocho dólares ($58,338). En el informe se incluye-ron las partidas desglosadas para los diferentes conceptos, a saber, publicación de avisos —cinco mil setecientos dos dólares ($5,702) — , guardias de seguridad —siete mil ciento ocho dólares ($7,108) — , Policía de Puerto Rico —dos mil doscientos sesenta y un dólares ($2,261) — , personal sustituto y gerencial del Departamento de Hacienda —treinta y dos mil setecientos setenta y cinco dólares ($32,775) — , costo de nóminas aplicables de veinte punto sesenta y tres por ciento (20.63%) —seis mil setecientos sesenta y un dólares ($6,761) — , personal transitorio (tras-lados) —tres mil seiscientos cincuenta y seis dólares ($3,656)— y llamadas de larga distancia —setenta y cinco dólares ($75) — . Los demandados presentaron una Moción de Reconsideración, Oposición a Memorando de Costas, So-licitud de Vista Urgente y Otros Extremos en la cual soli-*678citaron que el tribunal suspendiera los efectos penales de la sentencia aduciendo que el hecho de que no se cuestio-nara en la vista sobre injunction la notificación del señor Zayas, no implicaba que se admitieran las consecuencias criminales de una adecuada notificación y comprensión de la orden de entredicho; se oponían al monto total del des-glose cuestionando algunas partidas y solicitaban una vista urgente para dilucidar los planteamientos esgrimidos. El tribunal denegó la solicitud de reconsidera-ción y solicitud de vista de los demandados y aceptó el In-forme de Gastos, afirmando que el anterior memorando no sustituía las costas estatuidas en las Reglas de Procedi-miento Civil. Además, ordenó al Departamento informar a cuánto ascendía la suma remesada mensualmente por la Asociación demandada en concepto de cuotas descontadas a los salarios de sus miembros. El Departamento obedeció la referida orden haciendo constar que durante el mes de abril se remesó la cantidad de mil doscientos ochenta y cinco dólares ($1,285) aclarando que dicha cantidad va-riaba de acuerdo con el número de socios. El 18 de mayo de 1994 el tribunal, a iniciativa propia, enmendó la sentencia dictada el 11 de abril a los fines de otorgarle la opción a los codemandados de pagar la suma de cincuenta y ocho mil trescientos treinta y ocho dólares ($58,338) a razón de cua-trocientos veinticinco dólares con cinco centavos ($425.05) mensuales o una tercera parte (1/3) del importe mensual de la cantidad remesada a la Asociación. Dicha enmienda fue realizada luego de instarse el presente recurso ante este Foro.
Los peticionarios señalan como errores la negativa del tribunal de instancia a suspender la vista de desacato por no haber tenido éstos la oportunidad de prepararse ade-cuadamente, al imponer unas sentencias excesivas, al su-jetar la pena de prisión a unas condiciones onerosas y de difícil cumplimiento, y al no celebrar una vista para consi-*679derar la veracidad y razonabilidad de los gastos sometidos por el Departamento.
hH
El auto de injunction en Puerto Rico está gobernado por la Regla 57 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, y por los Arts. 675-695 del Código de Enjuiciamiento Civil, 32 L.P.R.A. sees. 3521-3566. Este recurso ex-traordinario que adoptamos del sistema de equidad inglés va dirigido a prohibir o a ordenar la ejecución de determinado acto, con el fin de evitar causar perjuicios inminentes o daños irreparables a alguna persona, en casos en que no hay otro remedio adecuado en ley. Véase 11A Wright, Miller & Kane, Federal Practice and Procedure: Civil 2d Sec. 2942 (2da ed. 1995). La Regla 57 de Procedimiento Civil, supra, establece tres (3) modalidades de injunction, a saber, el injunction permanente, el injunction preliminar (Regla 57.1 (32 L.P.R.A. Ap. III)) y el entredicho provisional (Regia 57.2 (32 L.P.R.A. Ap. III)).
En la Regia 57.2, supra, se dispone el procedimiento para la expedición de un auto de entredicho provisional. (4) Dicho auto puede ser expedido al deman-*680dado sin notificación previa y sin que éste haya tenido oportunidad de ser oído, cuando de la petición bajo jura-mento surge causa justificada para ello. Por razón de que este procedimiento afecta el derecho a un debido proceso de ley de la persona contra la cual se emite, sus requisitos son de estricto y riguroso cumplimiento. Para que pueda ser dictado sin notificación previa, se ha de hacer constar, bajo juramento, aquellos hechos que demuestren que se ha de causar perjuicios, pérdidas o daños inmediatos e irrepara-bles al solicitante antes de que se pueda notificar y oír a la parte adversa o a su abogado. El solicitante o su abogado han de certificar por escrito al tribunal las diligencias que hayan hecho, si alguna, para notificar a la parte contraria o a su abogado, y las razones en que funda su solicitud para que no se requiera dicha notificación.
Es de antiguo linaje nuestra interpretación de que la concesión de una orden de injunction, injunction preliminar o entredicho provisional descansa en la sana discreción del tribunal, por lo que su decisión para conceder o denegar la orden no será revocada en apelación a menos que se demuestre que dicho foro abusó de su facultad discrecional. (5)
La Regla 57.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III, trata de la forma y alcance del injunction u orden *681de entredicho provisional, una vez ya expedida, y de las personas obligadas por ésta. La regla nos dice que la orden deberá expresar las razones para su expedición, que será redactada en términos específicos, describiendo con deta-lles razonables, y no mediante referencia a la demanda u otro documento, el acto u actos cuya realización se prohíbe. La orden será obligatoria para las partes en la acción, sus oficiales, agentes, sirvientes, empleados y abogados, y para aquellas personas que actúen de acuerdo o participen acti-vamente con ellas y que reciban aviso de la orden mediante cualquier forma de notificación.
Surge de los autos que la petición del auto de injunction por el Departamento de Hacienda fue adecuadamente ju-ramentada, y habiendo satisfecho todos los requisitos pro-cesales para su expedición, y en ausencia de un claro abuso de discreción, no encontramos fundamento para revocar al tribunal de instancia en cuanto a su decisión de expedir el auto de injunction provisional y permanente en el cual se prohibía a la Asociación el paro huelgario en cuestión.
HH HH
La base jurídica para el procedimiento de desacato en Puerto Rico proviene de tres (3) fuentes, según han sido interpretadas por nuestra jurisprudencia, las cuales están fundadas en el poder inherente de los tribunales para hacer cumplir sus órdenes. Los tribunales tendrán poder, entre otros, para mantener y asegurar el orden en su presencia y en los procedimientos ante su consideración, para hacer cumplir sus órdénes, sentencias y providencias, y para realizar u ordenar cualquier acto que resulte necesario a fin de cumplir a cabalidad sus funciones. 4 L.P.R.A. secs, la y 362a. Para el ejercicio efectivo de las facultades antes enumeradas la ley les autoriza a castigar por desacato. 4 L.P.R.A. sec. 362b.
El Art. 235(b) del Código Penal de Puerto Rico, *68233 L.P.R.A. sec. 4431(b), también penaliza la desobediencia a cualquier decreto, mandamiento, citación u otra orden legal expedida o dictada por algún tribunal en un pleito o proceso que estuviere conociendo, estableciendo que será sancionada con pena de cárcel que no exceda de noventa (90) días o multa que no exceda de quinientos dólares ($500) o ambas penas a discreción del tribunal. Véase 33 L.P.R.A. sec. 4431(b). En Pueblo v. Falcón Negrón, 126 D.P.R. 75 (1990), interpretamos que la pena de restitución no podrá ser aplicada a una sentencia por desacato bajo el Código Penal, toda vez que el desacato no se encuentra dentro de los delitos específicos que el legislador dispuso que tuviera la pena de restitución. El principio de legali-dad exige que no se impongan penas o medidas de seguri-dad que la ley no hubiese previamente establecido. Véase, además, R.A. Guzmán, La pena de restitución en el Derecho puertorriqueño, 54 Rev. Jur. U.P.R. 65, 70 (1985).
El Art. 687 del Código de Enjuiciamiento Civil, enmendado por la Ley Núm. 2 de 7 de marzo de 1983 (32 L.P.R.A. see. 3533),(6) establece que la desobediencia a un auto de injunction es penable como desacato por el tribunal. A estos efectos dispone el referido artículo que dicha desobediencia puede ser castigada, a discreción del tribunal, por multa que no exceda de quinientos dólares ($500), restitución inmediata a la persona perjudicada o encarcelamiento por un término que no exceda de seis (6) meses. Hemos interpretado que es a falta del cumplimiento de la penalidad pecuniaria que procede, de forma *683subsidiaria, la encarcelación del desacatador. U.P.R. v. Alejandro Rivera, 111 D.P.R. 682, 684 (1981).
Como todo desacato, el incumplimiento a una or-den de injunction puede ser castigado tanto como desacato civil como desacato criminal, ya que es el propósito del castigo y no el carácter del acto castigado, lo que determina si el procedimiento seguido es civil o criminal. En Pérez v. Espinosa, 75 D.P.R. 777, 781 (1954), expresamos:
En el desacato civil se impone en la sentencia una penalidad por término indefinido, efectiva hasta tanto el demandado cum-pla con su obligación primaria, de pasar alimentos en un caso como el de autos. Como se ha indicado, el propósito esencial de tal clase de sentencia es el de beneficiar al otro litigante, y promover sus intereses privados, ya que el demandado tiene la llave de las puertas de la prisión en virtud del cumplimiento de su obligación principal y personal, y en esa forma se le da una oportunidad a la parte querellante para obtener el remedio o el resarcimiento que ella realmente interesa. La sentencia en un desacato civil no es punitiva, y la imposición de la pena no es su finalidad primordial. La pena por un término indefinido sirve solamente de medio para el logro de la finalidad esencial del cumplimiento de la orden original, en beneficio del otro litigante. De otro lado, la sentencia de desacato criminal es por un término fijo de encarcelación o por una multa o penalidad fija, a ser cumplido o pagada independientemente del cumpli-miento o incumplimiento de la orden u obligación original. Su propósito básico es el de vindicar la autoridad y la dignidad del tribunal. Podría, naturalmente, servir de estímulo para la obe-diencia de la orden original, a los fines de la evitación por el querellado de futuros procesos. Pero eso sería un propósito o consecuencia incidental. La esencia consiste en imponer un cas-tigo fijo e incondicional al querellado, por haber ofendido al tribunal.
Esta distinción es de singular importancia por sus repercusiones tanto sustantivas como procesales. Cuando la conducta se va a castigar como desacato criminal, tanto bajo el Art. 687 del Código de Enjuiciamiento Civil, supra, como por el Art. 235 del Código Penal, 33 L.P.R.A. see. 4431, es necesario satisfacer el procedimiento *684estatuido en la Regla 242 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Ésta establece:
(a) Procedimiento sumario. El desacato criminal podrá casti-garse en forma sumaria siempre que el juez certifique que vio u oyó la conducta constitutiva de desacato, y que se cometió en presencia del tribunal. La orden condenando por desacato ex-pondrá los hechos y será firmada por el juez, dejándose cons-tancia de ella en las minutas del tribunal.
Procedimiento ordinario. Salvo lo provisto en el inciso (a) de esta regla, en todo caso de desacato criminal se le dará al acu-sado previo aviso la oportunidad de ser oído. El aviso expondrá el sitio, hora y fecha de la vista, concederá al acusado un tiempo razonable para preparar su defensa, hará saber al acusado que se le imputa un desacato criminal y expondrá los hechos esen-ciales constitutivos del mismo. El acusado tendrá derecho a su libertad provisional bajo fianza de acuerdo con las disposiciones de estas reglas. Si el desacato se fundara en actos o conducta irrespetuosa hacia un juez, éste no podrá conocer de la causa excepto con el consentimiento del acusado. (Énfasis suplido.)
Ya hace mucho tiempo tuvimos oportunidad de interpretar la sección precedente. En Pérez v. Espinosa, supra, págs. 782-783, dijimos:
[P]ara que sea válida una sentencia de desacato criminal, el procedimiento seguido en cuanto al desacato debe ser de natu-raleza criminal, y, en el inicio de ese procedimiento, debe ha-berse informado al querellado en forma adecuada que contra él ha de seguirse un procedimiento de naturaleza criminal que podría culminar en una sentencia de desacato criminal, por un término o penalidad fija, a los fines de que él pueda tener, desde el primer momento, el conocimiento de la existencia, y la opor-tunidad de invocar en su beneficio, ciertas defensas y reglas propias de un procedimiento criminal, tales como la presunción de inocencia, el privilegio de no incriminarse, y el postulado de que su culpabilidad debe probarse más allá de una duda razonable. (Énfasis suplido.)
El Tribunal Supremo de Estados Unidos ha reconocido estos mismos requisitos resolviendo que forman parte de las garantías mínimas del debido proceso de ley y de otras garantías constitucionales aplicables a una sentencia por desacato criminal. Véanse: Mine Workers v. Bagwell, 512 *685U.S. 821 (1994); Hicks v. Feiock, 485 U.S. 624 (1988); United States v. United Mine Workers of America, 330 U.S. 258 (1947); 3 Wright, Federal Practice arid Procedure: Criminal 2d Sec. 701 et seq.
En Mine Workers v. Bagwell, supra, págs. 826-827, en referencia al desacato “indirecto” —aquel que no ocurre en presencia del tribunal— como en el caso de marras, el Tribunal Supremo federal reiteró:
“Criminal contempt is a crime in the ordinary sense,” Bloom v. Illinois, 391 U.S. 194, 201 (1968), and “criminal penalties may not be imposed on someone who has not been afforded the protections that the Constitution requires of such criminal proceedings,” Hicks v. Feiock, 485 U.S. 624, 632 (1988). See In re Bradley, 318 U.S. 50 (1943) (double jeopardy); Cooke v. United States, 267 U.S. 517, 537 (1925)(rights to notice of charges, assistance of counsel, summary process, and to present a defense); Gompers v. Bucks Stove & Range Co., 221 U.S. 418, 444 (1911) (privilege against self-incrimination, right to proof beyond a reasonable doubt). For “serious” criminal contemps involving imprisonment of more than six months, these protections include the right to jury trial. Bloom, 391 U.S., at 199; see also Taylor v. Hayes, 418 U.S. 488, 495 (1974). In contrast, civil contempt sanctions, or those penalties designed to compel future compliance with a court order, are considered to be coercive and avoidable through obedience, and thus may be imposed in an ordinary civil proceeding upon notice and an apportunity to be heard. Neither a jury trial nor proof beyond a reasonable doubt is required.
Como vemos, el procedimiento seguido para tramitar ambas modalidades del desacato —civil y criminal— implica diferencias en cuanto al tipo de notificación a que tiene derecho el demandado, al derecho a estar representado por abogado en la vista de desacato y a la concomitante concesión, como parte de ese derecho, de un tiempo razonable para preparar su defensa, el derecho a no ser obligado a testificar durante la vista, al derecho a gozar de la presunción de inocencia y a que se pruebe su culpabilidad más allá de duda razonable, al tipo de castigo que *686puede ser impuesto(7) al derecho de apelación, y a los trá-mites apelativos ulteriores(8)
El Tribunal Supremo federal, interpretando la Regla 42 de Enjuiciamiento Criminal federal, equivalente a la Regla 242 de nuestra jurisdicción, supra, hace una distinción entre el desacato directo, esto es, aquel cometido en la presencia del juez y el desacato indirecto, el cual es aquel que se comete fuera del ámbito físico del tribunal. Al igual que nuestra regla, en el primero, la regla autoriza a castigar sumariamente cuando el juez puede certificar que vio u oyó la conducta constitutiva de desacato. En el segundo son necesarias las garantías de todo procedimiento criminal(9) Por su pertinencia con los hechos ante nos, vale la pena reproducir en extenso las palabras del Tribunal Supremo federal:
Still further procedural protections are afforded for con-tempts occurring out of court, where the considerations justifying expedited procedures do not pertain. Summary adjudication of indirect contempts is prohibited, e.g., Cooke v. United States, 267 U.S. 517, 534 (1925), and criminal contempt sanctions are entitle to full criminal process.(10) (Citas omitidas.)
...[CJontempts involving out-of-court disobedience to complex injunctions often require elaborate and reliable factfinding.... Such contempts do not obstruct the court’s ability to adjudicate the proceedings before it, and the risk of erroneous deprivation from the lack of a neutral factfinder may be substantial. Under these circumstances, criminal procedural protections such as the rights to counsel and proof beyond a reasonable doubt are *687both necessary and appropriate to protect the due process rights of parties and prevent the arbitrary exercise of judicial power(11) (Citas omitidas.) Mine Workers v. Bagwell, supra, pág. 834.
En resumen, la garantía constitucional que exige al Estado no privar a persona alguna de su libertad o propiedad sin un debido proceso de ley, hace mandatorio en estos casos la observancia de todas las salvaguardas constitucionales aplicables a toda clase de imputación tipificada y castigada como un delito criminal para garantizar un juicio justo e imparcial. Es corolario de una adecuada representación legal el prepararse adecuadamente para defender al cliente. La Constitución y la Regla 242 de Procedimiento Criminal, supra, así lo exigen. Sin duda, “allí donde hay derecho constitucional a asistencia de abogado hay también derecho a que tal asistencia sea adecuada”(12) Coexiste con esta protección constitucional el también constitucional derecho al careo o confrontación con los testigos de cargo, para lo cual se hace indispensable la fase del descubrimiento de prueba(13) Tan fundamental se considera este derecho a la adecuada representación legal que su violación, a falta de renuncia, conlleva la revocación de la sentencia condenatoria. Véase Pueblo v. Gordon, 113 D.P.R. 106, 109 (1982).
A pesar de que el juez indicó en su orden de mostración de causa que se habría de llevar a cabo un procedimiento de desacato criminal, y su objetivo era vindicar la dignidad del tribunal, negó a los recurrentes las garantías constitu-cionales estatuidas en las leyes y la jurisprudencia para procedimientos criminales, sin observar las diferencias en-tre ambos desacatos en cuanto al tipo de notificación, al *688derecho a una adecuada representación de abogado, al tipo de castigo que ha de ser impuesto y que la culpabilidad de los demandados debió haber sido probada más allá de duda razonable. El tribunal había logrado ya su propósito de detener la huelga por medio de la orden de injunction per-manente y había obtenido un compromiso de los huelguis-tas de retornar a sus trabajos. El Estado ya no estaba en peligro de un daño inminente. No habría de causar a éste perjuicio adicional el proveer a los “demandados” una opor-tunidad real y efectiva de preparar una defensa adecuada en un caso donde las consecuencias para éstos podrían ser la pérdida de libertad y considerables derechos patrimoniales. Ninguna razón de política pública obligaba afectar las garantías constitucionales de los demandados. No nos cabe duda de que la presión del momento, la publi-cidad del procedimiento y otras circunstancias incidieron sobre el ánimo del juez de instancia en la conducción del proceso judicial. Poner tiempo de por medio, tanto para garantizar los derechos constitucionales de los demanda-dos asegurando su derecho a una adecuada representación legal y a presentar defensas adicionales, como para ponde-rar y recapacitar sobre los hechos, hubiese sido el curso de acción adecuado. Abusó de su discreción el tribunal de instancia.
La conclusión a la que llegamos hoy hace innecesaria la discusión de los restantes señalamientos.
Por los fundamentos expuestos, se dictará sentencia para revocar la convicción de los recurridos por desacato y se ordena la devolución de este asunto al foro de instancia para la celebración de un nuevo juicio en forma compatible con lo aquí resuelto, incluso la adecuada notificación de los cargos que se les imputan a tales recurridos.
La Juez Asociada Señora Naveira de Rodón concurrió con el resultado sin opinión escrita. El Juez Asociado Señor *689Fuster Berlingeri concurrió sólo en cuanto a revocar la con-dena por desacato y disintió en cuanto a devolver el caso para nuevo juicio.

 Solicitaba la Asociación que las escalas salariales en el Departamento de Hacienda se igualaran a las de la Oficina del Contralor. Reclamaban, además, au-mentos en dietas y millaje, así como una mayor aportación al plan médico.


 Examinados los autos originales, surge que los Sres. Luis Guillermo Zayas y Eric Hasselmayer fueron abordados el 7 de abril de 1994 por Frank Curras Salgado y Ángel Rabelo Pérez, personas particulares, respectivamente, cerca de las 11:15 a.m., en la línea de piquetes. En el emplazamiento del señor Hasselmayer se hace constar que éste no quiso recibirlo. En el emplazamiento de Zayas se juramenta que éste fue emplazado; sin embargo, más adelante surge del expediente una nota del señor Curras Salgado a los efectos de que Zayas no quiso recibir el emplazamiento, dejándolo caer al pavimento. Esta nota no es parte del emplazamiento ni está juramentada. Constan otros emplazamientos incompletos y sin juramentar, todos ellos por persona particular. El 8 de abril de 1994 se publicó la referida orden en tres (3) periódicos de circulación diaria general.


 La cuestión planteada fue una cuestión estrictamente de derecho: si los em-pleados de la Asociación de Auditores, Contadores y Especialistas del Negociado de Contribución sobre Ingresos (Asociación) tenían derecho a organizarse y negociar colectivamente con su patrono por medio de representantes de su propia y libre selección, y por lo tanto, si les cobija el derecho a la huelga y a establecer piquetes y otras actividades legales concertadas durante horas laborables. El planteamiento de la Asociación se basa en que el derecho a la huelga es parte inherente al derecho de libertad de expresión y al de asociarse libremente, además de ser una actividad protegida por las Constituciones del Estado Libre Asociado y Estados Unidos de Norteamérica, y que varias jurisdicciones en Estados Unidos han reconocido a los miembros de las asociaciones de empleados públicos el derecho a la huelga.


 “57.2 Orden de entredicho provisional; notificación; audiencia; duración
“Una orden de entredicho provisional podrá ser dictada sin notificación previa a la parte adversa o a su abogado únicamente si (1) aparece claramente de los hechos expuestos en una declaración jurada o en la demanda jurada, que se causarán per-juicios, pérdidas o daños inmediatos e irreparables al solicitante antes de que se pueda notificar y oír a la parte adversa o a su abogado; y (2) si el abogado del solicitante o el solicitante mismo certifica por escrito al tribunal las diligencias que se hayan hecho, si alguna, para la notificación y las razones en que funda su solicitud para que no se requiera dicha notificación. Toda orden de entredicho provisional concedida sin notificación previa llevará constancia de la fecha y hora de su expedi-ción; será archivada inmediatamente en la secretaría del tribunal y registrada; en ella se definirá el perjuicio y se hará constar por qué el mismo es irreparable y la razón por la cual se expidió la orden sin notificación previa; y de acuerdo con sus términos expirará dentro de un período de tiempo después de ser registrada, que será fijado por el tribunal y no excederá de diez (10) días, a menos que sea prorro-gada dentro del término así fijado por causa justa probada y por un período de *680tiempo igual, o a menos que la parte contra la cual se hubiere dictado la orden dé su consentimiento para que sea prorrogada por un período mayor. Las razones que hubiere para tal prórroga se harán constar en el récord. En el caso en que se dicte una orden de entredicho provisional sin notificación previa, la moción para un auto de injunction preliminar será señalada para ser vista en la fecha más próxima que fuere posible y tendrá preferencia sobre todos los demás asuntos, excepto aquellos que fueren más antiguos y de la misma naturaleza; y cuando la moción sea llamada para vista la parte que obtuvo la orden de entredicho provisional procederá con su solicitud de injunction preliminar y, si así no lo hiciere, el tribunal la dejará sin efecto. Con dos (2) días de aviso a la parte que obtuvo la orden de entredicho provisional, sin aviso o previo aviso por un término más corto a dicha parte según lo disponga el tribunal, la parte adversa podrá comparecer y solicitar la disolución o modificación de la orden, y en ese caso se procederá a oír y resolver la moción con toda la prontitud que requieran los fines de la justicia.” 32 L.P.R.A. Ap. Ill, R. 57.2.


 32 L.P.R.A. see. 3522; Delgado v. Cruz, 27 D.P.R. 877, 880 (1919). Véase, además, D. Rivé Rivera, Recursos Extraordinarios, 2da ed., San Juan, Ed. Univ. Interamericana, 1996, pág. 23.


 “See. 3633. Penalidad por desobedecer un auto de injunction “La desobediencia a un auto de injunction es penable como desacato, por el tribunal.
“El tribunal puede dictar una orden de arresto, al quedar convencido por decla-ración jurada de la violación del injunction, contra la persona que sea culpable de dicha violación, y, a discreción del tribunal, puede dicha persona ser sentenciada a pagar una multa que no exceda de quinientos (500) dólares y a hacer inmediata restitución a la persona perjudicada, y a prestar mayor fianza para obedecer al injunction o, en defecto de ello, podrá ser encarcelada por un tiempo que no exceda de seis (6) meses.” 32 L.P.R.A. see. 3533.


 A modo de ejemplo, aunque en este caso aplicable a ambos procedimientos criminales, como ya vimos se da una diferencia fundamental procesal cuando se castiga criminalmente la desobediencia a un auto de injunction por el procedimiento de desacato especial dispuesto para esos fines, en el cual es posible aplicar la pena de restitución, pero ésta no podrá ser utilizada cuando se castiga la desobediencia a una orden o decreto del tribunal bajo el desacato criminal tipificado por el Art. 235 del Código Penal, 33 L.P.R.A. see. 4431.


 D. Rivé Rivera, Recursos Extraordinarios, 2da ed. rev., San Juan, Ed. Univ. Interamericana, 1996, pág. 89.


 D. Nevares-Muñiz, Código Penal de Puerto Rico, ed. rev., Hato Rey, Ed. Inst. Desarrollo del Derecho, 1995, pág. 375.


 Mine Workers v. Bagwell, supra, pág. 833.


 Mine Workers v. Bagwell, supra.


 E. Chiesa, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1991, Vol. I, Sec. 7.10, pág. 553.


 O.E. Resumil de Sanfilippo, Derecho Procesal Penal, New Hampshire, Ed. Butterworth, 1993, T. 2; véase, además, Pueblo u. Rodríguez Sánchez, 109 D.RR. 243 (1979).